Title: To James Madison from Phineas Bradley, 8 August 1816
From: Bradley, Phineas
To: Madison, James


        
          Sir,
          Washington City. 8th. August 1816
        
        The President and Directors of the Potomak Steam Boat Company declared a dividend of ten dollars on each share of stock in said company—up to June 30th: 1816. I have the honour to here inclose fifty dollars—being the amount of your dividend on five shares of said stock, in a bill of the State Bank of North-Carolina, I should have made the remittance earlier if I could have obtained other than the depreciated money of this District; will you favour me with your receipt. I have Sir the honour to be your most Obedt servant
        
          P. Bradley
        
      